UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2015 (Unaudited) Registered Investment Companies99.9% Shares Value ($) Domestic Fixed Income47.8% Dreyfus Bond Market Index Fund, BASIC Shares 340,258 a 3,542,083 Dreyfus High Yield Fund, Cl. I 327,288 a 1,966,998 Dreyfus Intermediate Term Income Fund, Cl. Y 469,937 a 6,381,744 Dreyfus Short Duration Bond Fund, Cl. Y 423,563 a,b 4,303,398 Domestic Equity35.9% Dreyfus Appreciation Fund, Cl. Y 36,937 a 1,920,730 Dreyfus Disciplined Stock Fund 35,062 a 1,258,374 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 18,036 a 662,830 Dreyfus Research Growth Fund, Cl. Y 171,248 a 2,544,748 Dreyfus Small Cap Stock Index Fund 23,972 a 711,956 Dreyfus Strategic Value Fund, Cl. Y 48,192 a 1,944,563 Dreyfus Structured Midcap Fund, Cl. Y 23,490 a 708,698 Dreyfus U.S. Equity Fund, Cl. Y 84,491 a 1,679,685 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 40,100 a 702,551 Foreign Equity7.4% Dreyfus Emerging Markets Fund, Cl. Y 33,524 a 269,533 Dreyfus Global Real Estate Securities Fund, Cl. Y 35,764 a 321,875 Dreyfus International Equity Fund, Cl. Y 15,238 a,b 529,351 Dreyfus International Stock Index Fund 30,386 a 475,543 Dreyfus/Newton International Equity Fund, Cl. Y 28,497 a 551,988 International Stock Fund, Cl. Y 25,504 a 373,116 Foreign Fixed Income8.8% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 120,390 a 1,289,381 Dreyfus International Bond Fund, Cl. Y 111,972 a 1,681,822 Total Investments (cost $31,831,448) % Cash and Receivables (Net) .1 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2015, net unrealized appreciation on investments was $1,989,519 of which $3,031,233 related to appreciated investment securities and $1,041,714 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.7 Mutual Funds: Foreign 16.2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 33,820,967 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2015 (Unaudited) Common Stocks100.2% Shares Value ($) Domestic Equity56.9% Dreyfus Appreciation Fund, Cl. Y 39,111 a 2,033,758 Dreyfus Disciplined Stock Fund 36,553 a 1,311,883 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 22,217 a 816,470 Dreyfus Research Growth Fund, Cl. Y 199,866 a 2,970,003 Dreyfus Small Cap Stock Index Fund 25,102 a 745,538 Dreyfus Strategic Value Fund, Cl. Y 48,828 a 1,970,192 Dreyfus Structured Midcap Fund, Cl. Y 24,643 a 743,492 Dreyfus U.S. Equity Fund, Cl. Y 88,103 a 1,751,490 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 42,130 a 738,124 Domestic Fixed Income25.7% Dreyfus Bond Market Index Fund, BASIC Shares 41,371 a 430,669 Dreyfus High Yield Fund, Cl. I 67,584 a 406,182 Dreyfus Intermediate Term Income Fund, Cl. Y 94,688 a 1,285,862 Dreyfus Short Duration Bond Fund, Cl. Y 371,311 a,b 3,772,524 Foreign Equity15.0% Dreyfus Emerging Markets Fund, Cl. Y 54,845 a 440,954 Dreyfus Global Real Estate Securities Fund, Cl. Y 68,940 a 620,456 Dreyfus International Equity Fund, Cl. Y 18,725 a,b 650,499 Dreyfus International Stock Fund, Cl. Y 31,347 a 458,612 Dreyfus International Stock Index Fund 37,545 a 587,572 Dreyfus/Newton International Equity Fund, Cl. Y 35,049 a 678,908 Foreign Fixed Income2.6% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 24,739 a 264,950 Dreyfus International Bond Fund, Cl. Y 22,672 a 340,529 Total Investments (cost $19,599,080) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2015, net unrealized appreciation on investments was $3,419,587 of which $3,734,347 related to appreciated investment securities and $314,760 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 82.6 Mutual Funds: Foreign 17.6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 23,018,667 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2015 (Unaudited) Common Stocks100.0% Shares Value ($) Domestic Equity45.8% Dreyfus Appreciation Fund, Cl. Y 95,250 a 4,952,977 Dreyfus Disciplined Stock Fund 89,399 a 3,208,517 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 42,258 a 1,552,982 Dreyfus Research Growth Fund, Cl. Y 461,412 a 6,856,590 Dreyfus Small Cap Stock Index Fund 59,610 a 1,770,403 Dreyfus Strategic Value Fund, Cl. Y 121,230 a 4,891,635 Dreyfus Structured Midcap Fund, Cl. Y 58,937 a 1,778,114 Dreyfus U.S. Equity Fund, Cl. Y 212,635 a 4,227,193 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 99,496 a 1,743,170 Domestic Fixed Income37.1% Dreyfus Bond Market Index Fund, BASIC Shares 379,976 a 3,955,555 Dreyfus High Yield Fund, Cl. I 415,228 a 2,495,520 Dreyfus Intermediate Term Income Fund, Cl. Y 605,538 a 8,223,212 Dreyfus Short Duration Bond Fund, Cl. Y 1,025,278 a,b 10,416,828 Foreign Equity11.5% Dreyfus Emerging Markets Fund, Cl. Y 134,900 a 1,084,594 Dreyfus Global Real Estate Securities Fund, Cl. Y 124,956 a 1,124,602 Dreyfus International Equity Fund, Cl. Y 44,402 a,b 1,542,527 Dreyfus International Stock Index Fund 87,975 a 1,376,805 Dreyfus/Newton International Equity Fund, Cl. Y 81,719 a 1,582,904 International Stock Fund, Cl. Y 73,358 a 1,073,228 Foreign Fixed Income5.6% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 153,397 a 1,642,879 Dreyfus International Bond Fund, Cl. Y 143,811 a 2,160,049 Total Investments (cost $61,382,943) % Cash and Receivables (Net) .0 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2015, the net unrealized appreciation on investments was $6,277,341 of which $7,923,692 related to appreciated investment securities and $1,646,351 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 82.9 Mutual Funds: Foreign 17.1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds† 67,660,284 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 By: /s/ James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
